Citation Nr: 0932944	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
with symptoms to include muscle weakness; numbness; 
sensations of burning, tickling, pricking, tingling; and 
severe joint pain in the arms, hands, legs, ankles, and feet, 
based on exposure to herbicides.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In March 2009, the matter was referred to an independent 
medical expert (IME) who is a professor of medicine in 
neurology, who submitted an opinion dated in May 2009.  On 
June 5, 2009, the Veteran was informed that he had 60 days 
from the date of the letter in which to review the medical 
opinion and submit any additional evidence or argument, 
pursuant to 38 C.F.R. § 20.903.  

The Veteran submitted additional argument and evidence in 
August 2009, subsequent to the 60-day period, without a 
waiver or RO consideration.  That evidence will not be 
considered as it was not timely submitted and the Board could 
not have considered even if it had been timely filed, absent 
a waiver.  In any event, the argument presented is 
duplicative of previous submissions by the Veteran.  The 
computer axial tomography (CT) of the appendix dated in 
November 2008, and information from the Vietnam Agent Orange 
Relief and Responsibility Campaign noting that Agent Orange 
exposure may increase blood pressure is not relevant to the 
Veteran's claim for service connection for peripheral 
neuropathy with symptoms to include muscle weakness; 
numbness; sensations of burning, tickling, pricking, 
tingling; and severe joint pain in the arms, hands, legs, 
ankles, and feet


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  The preponderance of the evidence shows symptoms of acute 
and subacute peripheral polyneuropathy did not become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the Veteran was exposed to an 
herbicide agent, and that the Veteran's peripheral neuropathy 
is not due to service or to Agent Orange exposure.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred, including as secondary to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained a medical opinion as to the 
etiology of the disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran claims he suffers from peripheral neuropathy, 
which causes muscle weakness; numbness; sensations of 
burning, tickling, pricking, tingling; and severe joint pain 
in the arms, hands, legs, ankles, and feet, due to his 
exposure to herbicides during his service in Vietnam.

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of a peripheral 
neuropathy.  

A private neurological examination was conducted in January 
1972 by George Delyanis, M.D.  The Veteran complained of 
abdominal pains six months ago.  Shortly thereafter, he 
complained of hot and cold sensations involving the chest, 
arms, back, and head.  About three months ago he complained 
of lightheadedness and unsteadiness.  The private physician 
stated that the neurological examination was unremarkable.  
The physician stated that the possibility exists that his 
symptoms are due to chronic anxiety.  

The Veteran's treatment records show he complained of muscle 
weakness; numbness; sensations of burning, tickling, 
pricking, tingling; and severe joint pain in the arms, hands, 
legs, ankles, and feet in 1981.  In July 1981, a cardiac 
pacemaker was implanted subsequent to an episode of scarlet 
fever and cardiac sinus arrest.  

Various medical personnel have attributed the Veteran's 
symptomatology to: stress secondary to recent problems with 
cardiologic and home problems including a lawsuit, possible 
flu-like syndrome with sequelae of Guillain-Barre like 
syndrome, and stress associated with a pacemaker (W. Dale 
Overfield, M.D., August 1981); polysomatic disorder (Robert 
B. Olsen, M.D., May 1987); a possible HSV-2 infection 
associated with herpetic neuralgia (George H. Krick, M.D., 
October 2004 and February 2005); and somatoform disorder, not 
otherwise specified, and that he could not determine the 
validity of any medical findings (Barry A. Carlaw, Ph.D., 
January 2005).  

A VA Agent Orange examination conducted in January 2005 
diagnosed neuropathy of unknown etiology.  

In May 2009, a professor of medicine in the division of 
neurology with a specialty of neuromuscular neurology 
reviewed the Veteran's claims file, provided a medical 
history, discussed the relationship between Agent Orange 
exposure and peripheral neuropathy, and submitted an opinion 
regarding the etiology of the Veteran's peripheral 
neuropathy.  The physician stated that the Veteran does not 
have Agent Orange associated peripheral neuropathy 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Regarding veterans who served in Vietnam, certain diseases 
are presumed to have been incurred in or aggravated by 
service due to herbicide exposure if they have manifested to 
a compensable degree at any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), (iii).  Personnel 
records show that the Veteran served in the Republic of 
Vietnam.  Therefore, exposure to herbicides is presumed.  The 
determinative issue is whether any his peripheral neuropathy 
and associated symptoms are related to this exposure.  Acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

There is no competent evidence that acute or subacute 
peripheral neuropathy became manifest to a degree of 10 
percent or more within one year after the last date on which 
the Veteran was exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Even where, as here, service connection is claimed and denied 
on a presumptive basis, consideration must be given to 
whether the veteran is entitled to service connection on a 
direct incurrence basis.  Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).

The Veteran genuinely believes that his peripheral neuropathy 
was caused by Agent Orange exposure.  The Veteran is 
competent to comment on his symptoms.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his peripheral neuropathy and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion provided by the medical 
professional who reviewed the Veteran's claims file and 
provided the reasons for his opinion that the Veteran's 
peripheral neuropathy was not caused by Agent Orange 
exposure.  In addition, four of the Veteran's treating 
physicians have attributed his peripheral neuropathy to 
conditions not related to service or to Agent Orange 
exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (competent testimony "can be rejected only if 
found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 











ORDER

Entitlement to service connection for peripheral neuropathy, 
due to herbicide exposure is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


